Exhibit 3.2 SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF SAGE FUND LIMITED PARTNERSHIP TABLE OF CONTENTS Section Page 1. NAME; FORMATION 1 2. OFFICE 1 3. BUSINESS 1 4. TERM; DISSOLUTION 1 (a) TERM 1 (b) DISSOLUTION 2 5. FISCAL YEAR 2 6. CAPITAL CONTRIBUTIONS; OFFERING OF LIMITED PARTNERSHIP INTERESTS 2 7. ALLOCATION OF PROFITS AND LOSSES; ACCOUNTING; OTHER MATTERS 3 (a) PARTNERS' ACCOUNTS 3 (b) MONTHLY ALLOCATIONS 3 (c) ALLOCATION OF PROFIT AND LOSS FOR FEDERAL INCOME TAX PURPOSES 3 (d) DEFINITIONS; ACCOUNTING 4 (e) EXPENSES AND LIMITATIONS 5 (f) LIMITED LIABILITY OF LIMITED PARTNERS 6 (g) RETURN OF LIMITED PARTNER'S CAPITAL CONTRIBUTION 6 (h) DISTRIBUTIONS 6 8. MANAGEMENT 7 (a) MANAGEMENT OF THE PARTNERSHIP 7 (b) TRADING DECISIONS BY THE GENERAL PARTNER 7 (c) CUSTOMER AGREEMENTS 7 (d) ADDITIONAL OBLIGATIONS AND RESPONSIBILITIES OF THE GENERAL PARTNER 7 9. AUDITS; REPORTS TO LIMITED PARTNERS 9 TRANSFER; REDEMPTION OF LIMITED PARTNERSHIP INTERESTS 9 (a) TRANSFER 9 (b) REDEMPTION 9 ADMISSION OF ADDITIONAL PARTNERS 10 SPECIAL POWER OF ATTORNEY 10 WITHDRAWAL OF PARTNERS 11 (a) WITHDRAWAL OF A GENERAL PARTNER 11 (b) WITHDRAWAL OF A LIMITED PARTNER 11 (c) REQUIRED WITHDRAWAL OF A LIMITED PARTNER 11 NO PERSONAL LIABILITY FOR RETURN OF CAPITAL 11 INDEMNIFICATION 11 (a) INDEMNIFICATION BY THE PARTNERSHIP 11 (b) INDEMNIFICATION BY PARTNERS 12 (c) SURVIVAL OF INDEMNITIES 12 BENEFIT PLAN INVESTORS – INVESTMENT IN ACCORDANCE WITH LAW 12 AMENDMENTS; MEETINGS; VOTING 13 (a) AMENDMENTS INITIATED BY THE GENERAL PARTNER 13 (b) MEETINGS 13 (c) AMENDMENTS AND ACTIONS INITIATED BY LIMITED PARTNERS 13 (d) ACTION WITHOUT MEETING 14 TRADING SUSPENSION 14 GOVERNING LAW 14 MISCELLANEOUS 14 SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF SAGE FUND LIMITED PARTNERSHIP This Second Amended and Restated Limited Partnership Agreement ("Agreement") of Sage Fund Limited Partnership (the "Fund"), made in Rockville, Maryland as of May 12, 2006 by and between Steben & Company, Inc. (the "General Partner"), and the other parties who shall execute this Agreement, whether in counterpart, by separate instrument, or otherwise, and hereafter shall be admitted to the Fund as limited partners in accordance with the provisions hereof and whose names and addresses shall upon such admission be added to the books and records of the Fund (collectively "Limited Partners") (the General Partner and Limited Partners may be collectively referred to herein as "Partners"). WITNESSETH: WHEREAS, the Partners have heretofore formed the Fund as a limited partnership under the State of Maryland, U.S.A., Revised Uniform Limited Partnership Act (the "Partnership Act"), for the purpose of investing in commodity interests and securities pursuant to a Limited Partnership Agreement dated August 2, 1995, amended and restated December 31, 1998; and WHEREAS, the Partners desire to amend and restate this Agreement in its entirety as set forth herein. NOW, THEREFORE, the parties hereto hereby agree as follows: 1. NAME; FORMATION. The name of the Fund is SAGE FUND LIMITED PARTNERSHIP or such other name, to the extent permitted by the Partnership Act, as the General Partner shall hereafter designate in writing to the Limited Partners. The General Partner has heretofore executed and filed in the Office of the Secretary of State of Maryland a Certificate of Limited Partnership of the Fund (the "Certificate of Limited Partnership"), and shall execute, fill, record, and publish as appropriate such amendments to this Agreement, the Certificate of Limited Partnership, assumed name certificates, and such other documents as shall be necessary or advisable as determined by the General Partner. Each Limited Partner shall furnish to the General Partner a power of attorney which may be filed with the Certificate of Limited Partnership and any amendments thereto and such additional information as shall be required from such Limited Partner to complete such documents and to execute and cooperate in the filing, recording or publishing of such documents at the request of the General Partner. 2. OFFICE. The principal office of the Fund is c/o Steben & Company, Inc., 2099 Gaither Road, Suite 200, Rockville Maryland, 20850, or such other place as the General Partner may designate from time to time. 3. BUSINESS. The Fund's business and purpose is to trade, buy, sell and otherwise acquire, hold, dispose of, and deal in on margin or otherwise (i) commodities (including any which are now, or may hereafter be, the subject of commodities or commodities contract trading), futures contracts, forward contracts, options on futures contracts and physical commodities, spot (cash) commodities, currencies, financial instruments, and any rights and interests pertaining hereto ("commodity interests") (ii) obligations of or guaranteed by any government, debt securities, certificates of deposit, repurchase and reverse repurchase agreements, money market instruments, and futures and forward contracts with respect to the foregoing, stocks and options ("securities"), and (iii) securities of and interests in entities engaged directly or indirectly in the trading, buying, selling, or acquisition, holding, disposition of or dealing in, securities or commodity interests (securities and commodity interests are hereinafter sometimes referred to collectively as "securities and commodity interests"). The objective of the Fund's business is appreciation of its assets through the investment and speculative trading of securities and commodity interests. 4. TERM; DISSOLUTION. (a) TERM. The term of the Fund commenced upon the filing of the Certificate of Limited Partnership in the Office of the Secretary of State of Maryland, U.S.A., pursuant to the Partnership Act and shall end upon the first to occur of the following: (i) December 31, 2025; (ii) withdrawal, insolvency, bankruptcy, dissolution, termination, retirement, death or legal incapacity of the General Partner (unless the Limited Partners shall elect a successor general partner pursuant to Section 17(c)); (iii) the Partners terminate and dissolve the Fund pursuant to Section 17; (iv) a decline In the Net Asset Value of a Unit of Limited Partnership interest as of the end of any month to or below $350; or (v) the occurrence of any event which shall make it unlawful for the existence of the Fund to be continued. -1- (b) DISSOLUTION. Upon the occurrence of an event causing the termination of the Fund, the Fund shall terminate and be dissolved. Dissolution, payment of creditors, and distribution of the Fund's assets shall be effected as soon as practicable in accordance with the Partnership Act, except that the General Partner and each Limited Partner shall share in the assets of the Fund pro rata in accordance with such Partner's respective capital account, less any amount owing by such Partner to the Fund. 5. FISCAL YEAR. The fiscal year of the Fund shall begin on January 1 of each year and end on the following December 31. 6. CAPITAL CONTRIBUTIONS; OFFERING OF UNITS OF LIMITED PARTNERSHIP INTEREST. At all times, the net asset value of a Unit of General Partnership Interest shall be equivalent to the Net Asset Value (as defined in Section 8(d)(2)) of a comparable Unit of Limited Partnership Interest. The General Partner shall not be required to make any capital contribution to the Fund. Upon determination and dissolution of the Fund, the General Partner shall contribute to the Fund the lesser of (i) any deficit balance in its capital account in the Fund and (ii) the excess of 1.01% of the total capital contributions of the Limited Partners over any capital previously contributed to the Fund by the General Partner. Interests in the Fund, other than the general partnership interest of the General Partner, shall be evidenced by Units of Limited Partnership Interest of the Fund ("Units"). Units may be divided into classes: Class A; Class B; etc. Class A Units were offered pursuant to the initial offering of Units; Class B and succeeding classes of Units may be offered at the discretion of the General Partner. The relative rights and obligations of each class of Units shall be determined by the General Partner in its sole discretion; provided, however, that no class of Units shall dilute the capital accounts of existing Limited Partners. Units shall be offered for sale pursuant to the Fund's Confidential Private Offering Memorandum, as amended or supplemented from time to time (the "Memorandum"). The General Partner on behalf of the Fund shall issue Units to persons desiring to become Limited Partners, provided that such persons are determined by the General Partner to be qualified investors and provided their subscriptions for Units are accepted by the General Partner, which acceptance the General Partner may withhold in its sole discretion. The minimum subscription for Units shall be such amount as the General Partner may determine from time to time in its sole discretion. Capital contributions to the Fund shall be made upon execution and acknowledgment of instruments in form and substance satisfactory to the General Partner. The Fund may at any time and from time to time in the sole discretion of the General Partner offer for sale Units and fractions of Units in such offerings, at such prices per Unit, in such minimum amounts, for such periods of time, and on such terms and conditions as the General Partner shall determine in its sole discretion. The General Partner shall have the right to admit additional Limited Partners under terms and conditions as shall be in the sole discretion of the General Partner. In connection with the Fund's offering of Units as described above and in the Memorandum, the General Partner, on behalf of the Fund, shall take such action as it in its sole discretion shall deem advisable or necessary. All Units subscribed for upon receipt of a check, draft, or other instrument of a subscriber shall be issued subject to the collection of the funds represented by such check or draft. In the event that an instrument or a subscriber for Units representing payment for Units shall be returned unpaid, the General Partner shall cancel the Units issued to such subscriber represented by such instrument and, if necessary, shall file an amendment to the Certificate of Limited Partnership reflecting such cancellation. Any losses or profits sustained by the Fund in connection with the Fund's business allocable to such canceled Units shall be deemed an increase or decease in Net Assets and allocated among the remaining Partners as described in Section 8. Each Limited Partner agrees to reimburse the Fund for any expense or loss (including any trading loss) incurred in connection with the issuance and cancellation of any Units issued to such Partner. Capital contributions to the Fund shall he made upon execution, acknowledgment, and delivery of documents in form and substance satisfactory to the General Partner. No additional contributions of capital shall be required of any Limited Partner during the term of the Fund. The aggregate of all capital contributions shall be available to the Fund to carry on its business and no interest shall be paid by the Fund on any such contributions. -2- 7. ALLOCATION OF PROFITS AND LOSSES; ACCOUNTING; OTHER MATTERS. (a) PARTNERS' ACCOUNTS. A Capital Account shall be maintained for each Partner in accordance with the provisions of Section 704(b) of the Internal Revenue Code of 1986, as amended (the "Code"), as interpreted by regulations promulgated by the United States Department of the Treasury, specifically, if valid, paragraph (b)(2)(iv) of Treasury Regulation Section 1.704-1, 26 C.F.A., Section 1.704-1(b)(2)(iv). The initial balance of each Partner's Capital Account shall be the amount of his initial capital contribution to the Fund. (b) MONTHLY ALLOCATIONS. As of the close of business (as determined by the General Partner) on the last day of each month during each fiscal year of the Fund, the following determinations and allocations shall be made: (1) The Fund's Net Assets (as defined in Section 8(d)(1), but before (i) any accrued expenses of the Fund, including, but not limited to, legal, accounting, auditing and other expenses, (ii) any management fee payable to the General Partner, and (iii) any management or incentive fees payable to any trading advisor or advisors or selling agents shall be determined. (2) The Fund's accrued expenses shall then be charged against Net Assets allocated to that class or classes of Units to which such expenses are attributable. (3) Accrued management fees payable to the General Partner shall then be charged against Net Assets allocated to that class or classes of Units to which such fees are attributable. (4) Accrued management and incentive fees, if any, payable to any trading advisor or advisors or selling agents shall then be charged against Net Assets allocated to that class or classes of Units to which such fees are attributable. (5) Any increase or decrease in Net Assets as compared to the next previous determination of Net Assets shall then be credited or charged, as the case may be, to each class of Units in the ratio that the balance of each class bears to the balance of all classes (and within each class to the Capital Accounts of each Partner in the ratio that the balance of each Account bears to the balance of all Accounts within that class) (except as shall be otherwise provided pursuant to the terms of the issuance of any class or classes of Units), except that 1% of any increase or decrease in the Partnership's Net Assets shall be allocated to the General Partner (unless the General Partner maintains the capital account balance specified in Section 7). (6) The amount of any distribution to a Partner, any amount paid to a Partner on redemption of Units, and any amount paid to the General Partner upon withdrawal of its interest in the Fund, shall then be charged to that Partner's Capital Account, (c) ALLOCATION OF PROFIT AND LOSS FOR FEDERAL INCOME TAX PURPOSES. As of the end of each fiscal year, the Fund's realized profit or loss shall be allocated among the Partners pursuant to the following subparagraphs for federal income tax purposes. Such allocations of profit and loss shall be pro forma from long-term capital gain and loss, short-term capital gain and loss, Section 1256 gain and loss, and ordinary gain and loss realized by the Fund, as those terms are defined in the Code. (1) Net realized profit or loss from the Fund's activities shall be allocated as follows: (aa)For the purpose of allocating the Fund's net realized profit or loss among the Partners, there shall be established an allocation account with respect to each outstanding Unit. The initial balance of each allocation account shall be the amount paid to the Fund for the Unit.
